Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 21, 2020

The Court of Appeals hereby passes the following order:

A20E0043. WILLIAMS et al. v. STATE OF GEORGIA et al.

          Upon consideration of the appellants’ emergency motion, the same is hereby
GRANTED. The orders granting a preliminary injunction and permitting the sale and
liquidation of assets are VACATED, and the proceedings are STAYED until
termination of the Chief Justice’s emergency order. The trial court’s orders
appointing a temporary receiver and issuing a temporary restraining order remain in
effect.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/21/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.